Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(a) As to the 35 USC 112 rejection of claim 18, this is withdrawn due to the clarification of the claim language in the amendment of June 15, 2022.
(b) As to the claim objections of claims 10 and 13, this is withdrawn due to the correcting amendments in the amendment of June 15, 2022.
(c) As to the 35 USC 103 rejections, the outstanding rejections are maintained.  Applicant argues that Legoux has a cleaning and roughening phases, with a roughening phase subsequent to cleaning, and Legoux compares effectiveness of roughening using grit blasting and laser roughening, and states roughening with grit blasting is deficient, and thus would indicate grit blasting roughening would not be used as roughening subsequent to cleaning because the resulting roughening may be too uneven, but applicant further argues that Legoux fails to teach that any problem exists because the surface of the substrate was not smooth enough before roughening, and thus is devoid of a suggestion that in addition to being cleaned, the surface should also be polished prior to roughening.  It is further argued that Verdier article merely provides polishing a substrate for scientific reasons, to be able to study a mechanism, and it also fails to suggest that surface polishing can improve adhesion, and the contrary assertion requires relying on a retrospective view and the article also teaches to remove surface contaminants by solvent based products or laser ablation, and fails to teach grinding with a grinding machine or polishing with a polishing machine, and thus the combination of the two references would fail to arrive at the claimed invention.
The Examiner has reviewed these arguments, however the rejection is maintained. Legoux teaches that the grit blasting roughness is not desirable, referring to problems with the location and depth of the pits being random, making it difficult to tailor adhesion characteristics (note 0047) – so random roughness is not desirable, and the laser treatment can be used to form uniform depth of craters with uniform spacing to give uniform adhesion characteristics (note 0048).  Verdier article describes how it is known to polish surfaces before laser treatment, including that providing craters, giving an initial surface with a roughness less than 1 micron (note pages 5, 6, 9, Table 6). Verdier article also notes the crater formation on smooth surfaces, with surface smoothing on rough surfaces (note section 4.2.2, 4.2.3).  Therefore, from the combination of the references, it would have been obvious to polish the surface before forming the laser craters, where by forming a smooth polished surface as described by Verdier article there would not be any non-uniform roughness over the surface, but simply the uniform crater formation desired by Legoux, and as well Verdier article would indicate crater formation on smooth surfaces, suggesting that it would be desirable to have a smooth surface before crater formation, and be expected to increase adhesion by helping give the desired uniform treatment of Legoux.  As to the roughness subsequent to cleaning, it is unclear where it is indicated in Legoux that cleaning must be provided before roughening, and further cleaning is not limited by the claims.  Legoux even indicates surface cleaning can be done with the laser (0059).   It is not improper hindsight as to the combination of the references to use features, such as polishing, described by a reference.  As to the reason for laser ablation in Verdier article, Verdier article notes laser treatment can be used for substituting for cleaning and grit blasting (abstract), and Legoux also using a laser rather than grit blasting and also notes cleaning with the laser.  As to polishing with a polishing machine, Verdier article appears to indicate polishing with polishing papers or cloths (note page 6), which appears to correspond to applicant’s polishing with a polishing cloth in the example.  The claims do not require a specific polishing method.  Therefore, the outstanding rejections are maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718